Exhibit 10.1

2009 Compensation Arrangements for Named Executive Officers

On March 3, 2009, the Compensation Committee of the Board of Directors of
General Dynamics Corporation (the company) approved the 2009 base salaries and
2008 bonus payments for the company’s named executive officers. The named
executive officers listed in the table below reflect those individuals
identified in the company’s 2009 Annual Proxy Statement, as well as Jay L.
Johnson, Vice Chairman of the company, who will become chief executive officer
following Nicholas D. Chabraja’s retirement on June 30, 2009.

The table below lists the 2009 annual base salary levels effective March 23,
2009.

 

Name and Principal Position

   2009 Base Salary  

Nicholas D. Chabraja
Chairman of the Board and Chief Executive Officer

   $ 1,400,000  

L. Hugh Redd
Senior Vice President and Chief Financial Officer

   $ 745,000  

Gerard J. DeMuro
Executive Vice President, Information Systems and Technology

   $ 655,000  

Charles M. Hall
Executive Vice President, Combat Systems

   $ 645,000  

David A. Savner
Senior Vice President, General Counsel and Secretary

   $ 625,000  

Jay L. Johnson
Vice Chairman

   $ 860,000 (1)

 

(1) Mr. Johnson’s base salary will increase to $1,400,000 when he becomes chief
executive officer on July 1, 2009.

Effective March 3, 2009, the Compensation Committee also approved the 2008 bonus
payments for the named executive officers which were previously disclosed in the
company’s current report on Form 8-K, filed with the Commission March 10, 2009.